Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2018/ 121011 filed in China on 12/14/2018, published as WO 2020/113652 on 11/16/2020. 
Acknowledgment is made of applicant’s claim for priority of application CN 201822026100.8 filed in China on 12/04/2018.
Claims 1-20 are pending.
Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The following pertinent features of the claimed invention must be shown or the feature(s) canceled from the claim(s).
In general, the key inventive details in most of the Drawings (Figs. 1-5) are not visually clear due to the crowded compactness in crucial areas. Expansion of the drawings, with full labelling of the elements being claimed are required.
In Claims 1, 3, 5, 19 – what are the elements and their relationship being claimed in, e.g., Figs. 3, 4 etc.? The following underlined features must be shown or the feature(s) canceled from the claim(s): 
“a plurality of pixels arranged on the first substrate and comprising a first pixel and a second pixel; a plurality of data lines arranged on the first substrate; a plurality of scanning lines arranged on the first substrate; a spacer standing portion arranged between two adjacent data lines and at an intersection of four adjacent pixels; and a spacer arranged corresponding to the spacer standing portion, wherein the first pixel and the second pixel are connected to the nth row of data lines and the nth row of scanning lines; the first pixel comprises a first main pixel and a first auxiliary pixel arranged adjacent to each other; and the second pixel comprises a second main pixel and a second auxiliary pixel arranged adjacent to each other” 
“the first main pixel electrode, the first auxiliary pixel electrode, the second main pixel electrode, and the second auxiliary pixel electrode respectively comprise a horizontal backbone parallel to the scanning line and located corresponding to a position of the scanning line; the common electrode line comprises a first common electrode line and a second common electrode line, the first common electrode line being parallel to the data line and arranged between the second pixel of the nth row of data lines and the (n+1) th row of data lines along the scanning line; and the second common electrode line being overlapped with the horizontal backbone and in communication with at least two first common electrode lines” 
“the common electrode line comprises a first common electrode line and a second common electrode line, the first common electrode line being parallel to the data line and arranged between the second pixel of the nth row of data lines and the (n+1 )th row of data lines along the scanning line; and the second common electrode line being overlapped with the horizontal backbone and in communication with at least two first common electrode lines” and
“a common electrode line arranged between the second pixel of the nth row of data lines and the first pixel of the (n+1)th row of data lines along the scanning line on the first substrate; a spacer standing portion arranged between two adjacent data lines and intersection of four adjacent pixels, located at an intersection of the scanning line and the common electrode line, and arranged on the scanning line;”
The objection to the drawings will not be held in abeyance. 
Applicant is cautioned that no new matter should be introduced. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
Claim Objections
Claims 5, 19 are objected to because the claimed limitation “in communication” is unclear as a structural limitation. The phrase “in communication” in Claims 5, 19 is unclear, as a structural limitation. What is required by the limitation “in communication”?
Appropriate correction is required.
The limitation “in communication” in these claims is considered as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2014/0049619 in view of Shen CN 102117602 and Shao CN 107479258.
Claims 1, 20: Hsieh et al. disclose a display device, comprising a display panel (a stereoscopic display panel) [Abstract], the display panel comprising:
(Fig. 1) a first substrate 300; 
(Fig. 6) a plurality of pixels P/N (first/second pixels P/N) [0047] arranged on the first substrate 300 and comprising a first pixel and a second pixel P/N (first/second pixels P/N); 
a plurality of data lines DL1 arranged on the first substrate; 
a plurality of scanning lines SL1/SL2 arranged on the first substrate; 
(Fig. 6) the first pixel P and the second pixel N are connected to the nth row of data lines DL1
the first pixel P comprises a first main pixel p1 (first sub-pixel) and a first auxiliary pixel p2 (second sub-pixel) arranged adjacent to each other [0074]; and 
the second pixel N comprises a second main pixel n1 (3rd sub-pixel) and a second auxiliary pixel n2 (4th sub-pixel) [0074] arranged adjacent to each other.
except
a spacer standing portion arranged between two adjacent data lines and at an intersection of four adjacent pixels; and a spacer arranged corresponding to the spacer standing portion, 
wherein the first pixel and the second pixel are connected to the nth row of scanning lines; 
however Shen teaches
(Fig. 5) the first pixel and the second pixel (two adjacent pixels) are connected to the nth row of data lines S31/S32/S33 and nth row of scanning lines G31/G32/G33 (data lines S31, S32, S3 scan lines G31, G32, G33 and pixel units arranged in rows and columns; a scan line is shared by pixel units in each row, while two adjacent columns of pixel units share the same data line ) [0031]
And Shao teaches
(Fig. 11) a spacer standing portion (103/105) arranged between two adjacent data lines 11 and at an intersection of four adjacent pixels (spacing for arranging the spacer 105 at the intersection of the four pixels and between adjacent data lines 11); and a spacer 105 arranged corresponding to the spacer standing portion 103/105 [0079]. 
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Shen's structure in order to provide improved aperture ratio and cost of the display device, as taught by Shen [Abstract]; and with Shao's structure in order to provide improved structure with reduced bright spots, as taught by Shao [Abstract].

Claim 19: Hsieh et al. disclose a display panel comprising:
(Fig. 1) a first substrate 300; 
(Fig. 6) a plurality of pixels P, N (first/second pixels P, N) [0047] arranged on the first substrate 300 and comprising a first pixel and a second pixel P/N (first/second pixels P/N); 
a plurality of data lines DL1 arranged on the first substrate; 
a plurality of scanning lines SL1/SL2 arranged on the first substrate; 
(Fig. 6) the first pixel P and the second pixel N are connected to the nth row of data lines DL1
the first pixel P comprises a first main pixel p1 (first sub-pixel) and a first auxiliary pixel p2 (second sub-pixel) arranged adjacent to each other [0074]; and 
the second pixel N comprises a second main pixel n1 (3rd sub-pixel) and a second auxiliary pixel n2 (4th sub-pixel) [0074] arranged adjacent to each other.
(Fig. 6) the first main pixel P comprises a first main pixel electrode p1 (first sub-pixel), the first auxiliary pixel comprises a first auxiliary pixel electrode p2 (second sub-pixel), 
the second main pixel N comprises a second main pixel electrode n1 (3rd sub-pixel), and the second auxiliary pixel comprises a second auxiliary pixel electrode n2 (4th sub-pixel) [0074]; 
the first main pixel electrode p1, the first auxiliary pixel electrode p2, the second main pixel electrode n1, and the second auxiliary pixel electrode n2 respectively comprise a horizontal backbone parallel to the horizontal scanning line Sl1/SL2/SL3 and located corresponding to a position of the scanning line; 
except
a common electrode line arranged between the second pixel of the nth row of data lines and the first pixel of the (n+1)th row of data lines along the scanning line on the first substrate; 
a spacer standing portion arranged between two adjacent data lines and at an intersection of four adjacent pixels, located at an intersection of the scanning line and the common electrode line, and arranged on the scanning line; and
wherein the first pixel and the second pixel are connected to the nth row of scanning lines; 
the common electrode line comprising a first common electrode line and a second common electrode line, the first common electrode line being parallel to the data line and arranged between the second pixel of the nth row of data lines and the (n+1)th row of data lines along the scanning line; and the second common electrode line being overlapped with the horizontal backbone and in communication with at least two first common electrode lines.
however Shen teaches
(Fig. 5) the first pixel and the second pixel (two adjacent pixels) are connected to the nth row of data lines S31/S32/S33 and nth row of scanning lines G31/G32/G33 (data lines S31, S32, S3 scan lines G31, G32, G33 and pixel units arranged in rows and columns; a scan line is shared by pixel units in each row, while two adjacent columns of pixel units share the same data line ) [0031]
And Shao teaches
(Fig. 11) a common electrode line 11 arranged between the second pixel of the nth row of data lines 10 and the first pixel of the (n+1)th row of data lines 10 along the scanning line (each first electrode 52 is multiplexed into a touch electrode, and each first electrode 52 is electrically connected to the touch signal line 11 through the via hole 51) [0076]; 
a spacer standing portion (103/105) arranged between two adjacent data lines 11 and at an intersection of four adjacent pixels (spacing for arranging the spacer 105 at the intersection of the four pixels and between adjacent data lines 11); and a spacer 105 arranged corresponding to the spacer standing portion 103/105 [0079]. 
(Fig. 10) the common electrode line 11 comprises a first common electrode line 11 and a second common electrode line 11, 
the first common electrode line 11 being parallel to the data line 10 and arranged between the second pixel of the mth column of data lines and the (m+1 ) th column of data lines along the scanning line 12; and the second common electrode line 11 (vertical common electrode line) being overlapped with the horizontal backbone (Hsieh’s horizontal backbone) and “in communication” (in parallel) with at least two first common electrode lines 11/11.
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Shen's structure in order to provide improved aperture ratio and cost of the display device, as taught by Shen [Abstract]; and with Shao's structure in order to provide improved structure with reduced bright spots, as taught by Shao [Abstract].

Claims 2-4, 6, 9, 10: 
Shao teaches
Claim 2: (Figs. 9, 10) a common electrode line 11 is arranged between the second pixel of the nth row of data lines and the first pixel of the (n+1)th row of data lines along the scanning line on the first substrate (each first electrode 52 is multiplexed into a touch electrode, and each first electrode 52 is electrically connected to the touch signal line 11 through the via hole 51) [0076]; and (Fig. 12) the spacer standing portion (105) is located at an intersection of the scanning line 12 (gate line) [0059] and the common electrode line 11 (touch signal line) and is arranged on the scanning line 12.
Claim 3: (Figs. 9, 10) the common electrode line 11 (touch signal line) is disconnected at the intersection of the common electrode line 11 and the scanning line 12 (gate line).
Claim 4: (Figs. 9, 10) the common electrode line 11 (touch signal line) is connected through a via 51 [0076] at the intersection of the common electrode line 11 and the scanning line 12 (gate line).
Claim 6: (Figs. 9, 10) a common electrode line 11 is arranged between the second pixel of the nth row of data lines 10 and the first pixel of the (n+1)th row of data lines 10 along the scanning line on the first substrate (each first electrode 52 is multiplexed into a touch electrode, and each first electrode 52 is electrically connected to the touch signal line 11 through the via hole 51) [0076]; and (Fig. 12) the spacer standing portion (105) is located at an intersection of the scanning line 12 (gate line) [0059] and the common electrode line 11 (touch signal line) and is arranged on the common electrode line 11; and the scanning lines 12 on two sides of the spacer standing portion (105) are connected to each other through a via 51 (via hole 51) [0076].
Claim 9: (Fig. 12) the spacer standing portion (105) is arranged at the intersection of the scanning line 12 and the data line 10 at intervals along the data line 10.
Claim 10: (Fig. 12) the spacer standing portion (105) is arranged at the intersection of the scanning line and the data line at intervals along the scanning line 12.
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Shao's structure in order to provide improved structure with reduced bright spots, as taught by Shao [Abstract].

Claim 5: Hsieh et al. disclose:
(Fig. 6) the first main pixel P comprises a first main pixel electrode p1 (first sub-pixel), the first auxiliary pixel comprises a first auxiliary pixel electrode p2 (second sub-pixel), 
the second main pixel N comprises a second main pixel electrode n1 (3rd sub-pixel), and the second auxiliary pixel comprises a second auxiliary pixel electrode n2 (4th sub-pixel) [0074]; 
the first main pixel electrode p1, the first auxiliary pixel electrode p2, the second main pixel electrode n1, and the second auxiliary pixel electrode n2 respectively comprise a horizontal backbone parallel to the horizontal scanning line Sl1/SL2/SL3 and located corresponding to a position of the scanning line; 
And Shao teaches
(Fig. 10) the common electrode line 11 comprises a first common electrode line 11 and a second common electrode line 11, 
the first common electrode line 11 being parallel to the data line 10 and arranged between the second pixel of the mth column of data lines and the (m+1 ) th
the second common electrode line 11 (vertical common electrode line) being overlapped with the horizontal backbone (Hsieh’s horizontal backbone) and in communication (in parallel) with at least two first common electrode lines 11/11.
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Shao's structure in order to provide improved structure with reduced bright spots, as taught by Shao [Abstract].

Claim 7: Hsieh et al. disclose
(Fig. 11) the first main pixel 312 comprises a first main switch 314, the first auxiliary pixel 332 comprises a first auxiliary switch 334, the second main pixel 322 comprises a second main switch 324, and the second auxiliary pixel 342 comprises a second auxiliary switch 344, 
the first auxiliary switch 334, the second auxiliary switch 344, the first main switch 314, and the second main switch 324 being adjacently arranged at a position corresponding to the nth row of data lines DL1 
the first auxiliary switch 334 and the first main switch 314 being adjacently arranged at a position corresponding to the (same) row of scanning lines SL1
the second auxiliary switch 344 and the second main switch 324 being adjacently arranged at a position corresponding to the (same) row of scanning lines SL2 
except
the first main switch and the second main switch being adjacently arranged at a position corresponding to the (same) row of scanning lines;
Shen teaches
(Fig. 5) the first pixel and the second pixel (two adjacent pixels) are connected to the nth row of data lines S31 and nth row of scanning lines G31 (data lines S31, S32, S3 scan lines G31, G32, G33 and pixel units arranged in rows and columns; a scan line is shared by pixel units in each row, while two adjacent columns of pixel units share the same data line ) [0031-0033]
the first main switch and the second main switch (two adjacent TFTs) being adjacently arranged at a position corresponding to the (same) row of scanning lines G31;
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Shao's structure in order to provide improved structure with reduced bright spots, as taught by Shao [Abstract].

Claim 8: Hsieh et al. disclose
(Fig. 11) the first main pixel 312 comprises a first main switch 314, the first auxiliary pixel 332 comprises a first auxiliary switch 334, the second main pixel 322 comprises a second main switch 324, and the second auxiliary pixel 342 comprises a second auxiliary switch 344, 
(Fig. 11) the display panel further comprises an auxiliary spacer standing portion (region of SL1/SL2/SL3 and DL1), the auxiliary spacer standing portion being formed by adjacently arranging the first auxiliary switch 334, the second auxiliary switch 344, the first main switch 314, and the second main switch 324 at an intersection of the n row of scanning lines (SL1/SL2/SL3) and the nth row of data lines DL1.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2014/0049619, Shen CN 102117602 and Shao CN 107479258 as applied to claim 1 above, and further in view of Yao et al. US 2015/0002561.
Claims 11-15:
Yao et al. teach
Claim 11: (Fig. 2) the first auxiliary pixel 141 (first pixel area, pixel electrode 21) [0037] is connected to a first pull-down circuit (CL1/VC1, Cs1/VC2) [0041] configured to pull down a charging voltage of the first auxiliary pixel 141, and the second auxiliary pixel 142 (second pixel area, pixel electrode 22) [0038] is connected to a second pull-down circuit (CL2/VC1, Cs2/VC2) configured to pull down a charging voltage of the second auxiliary pixel 142, the first pull-down circuit and the second pull-down circuit having different pull-down effects (The liquid crystal capacitive voltage divider CL is for lowering the voltage level at the second pixel electrode 22 so that the voltage level at the second pixel electrode 22 is different from the voltage level at the first pixel electrode 21 when the first thin-film transistor T1, the second thin-film transistor T2 and the third thin-film transistor T3 are all conductive) [0041].
Claim 12: (Fig. 2) the first auxiliary pixel 141 (first pixel area, pixel electrode 21) [0037] comprises a first auxiliary pixel electrode 21, the first pull-down circuit (CL1/VC1, Cs1/VC2) [0041] being arranged between the first auxiliary pixel electrode 21 and a next row of scanning lines Sn-1.
Claim 13: (Fig. 2) a common electrode line VC1/17 [0041] is arranged between the second pixel 142 of the nth row of data lines Dn and the first pixel of the (n+1)th row of data lines Dn+1 along the scanning line Sn on the first substrate; and the first auxiliary 
Claim 14: (Fig. 2) the second auxiliary pixel 142 (second pixel area, pixel electrode 22) [0038] comprises a second auxiliary pixel electrode 22, the second pull-down circuit (CL2/VC1, Cs2/VC2) being arranged between the second auxiliary pixel electrode 22 and a next row of scanning lines Sn-1.
Claim 15: (Fig. 1) a common electrode line VC1/17 [0041] is arranged between the second pixel 142 of the nth row of data lines Dn and the first pixel of the (n+1)th row of data lines Dn+1 along the scanning line Sn on the first substrate; and the second auxiliary pixel 142 comprises a second auxiliary pixel electrode 22, the second pull-down circuit (CL2/VC1, Cs2/VC2) being arranged between the second auxiliary pixel electrode 22 and a common electrode line VC1 [0041].
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Yao's structure in order to provide improved color distortion problems at large viewing angle, as taught by Yao [0004].

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2014/0049619, Shen CN 102117602 and Shao CN 107479258, Yao et al. US 2015/0002561 as applied to claim 11 above, and further in view of Chao US 2016/0327819.
Claims 16, 17:
Chao teaches
Claim 16: (Fig. 1) the first main pixel 140 (141/142) comprises a first main pixel electrode 142, and the second main pixel 130 (131/132) comprises a second main pixel electrode 131, the first main pixel electrode 142 and the second main pixel electrode 131 having different patterns [0034].
Claim 17: (Fig. 1) the first auxiliary pixel (140/141) comprises a first auxiliary pixel electrode 141, and the second auxiliary pixel (130/132) comprises a second auxiliary pixel electrode 132, the first auxiliary pixel electrode 141 and the second auxiliary pixel electrode 132 having different patterns [0034].
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Chao's structure in order to provide improved display quality with reduced color-shift effect, as taught by Chao [Abstract].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2014/0049619, Shen CN 102117602 and Shao CN 107479258 as applied to claim 7 above, and further in view of Kim US 2017/0160616.
Claim 18:
Kim teaches
(Fig. 1) leakage currents of the first main switch TFT1 and the second main switch TFT2 are different [0122]; Regarding the limitation “leakage currents of the first auxiliary switch and the second auxiliary switch are different”: Kim in (Fig. 1) [0122] teach “a level of a leakage current varies based on the second switching element TFT2 having a relatively higher threshold voltage, and thus the leakage current is significantly reduced when the first switching element TFT1 and the second switching element TFT2 are St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Kim's structure in order to provide improved display visibility and an aperture ratio, as taught by Kim [0008].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871